Citation Nr: 1545053	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  14-15 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1976 to December 1976 and from February 1978 to June 1984.  The Appellant is the Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Board notes that this appeal was previously characterized as a claim to reopen based on new and material evidence.  A review of the record reveals that the Veteran died in November 2009.  The RO originally denied service connection for cause of the Veteran's death in June 2010, and, that same month, the Appellant filed papers challenging this decision.  The RO interpreted this filing as a claim to reopen based on new and material evidence, and the RO denied the Appellants claim in a July 2010 rating decision.  

The RO's interpretation was in error, because the RO should have interpreted the filing as a notice of disagreement and proceeded with the appeals process.  Accordingly, this claim is being recharacterized as a substantive claim for service connection for the Veteran's cause of death which the Board will reach on the merits.  The record does not indicate that the Appellant is prejudiced since the RO initially considered this issue on the merits.  The Appellant has submitted evidence that has not been previously considered by the RO; however, a May 2015 waiver indicates that the Appellant waived consideration of evidence by the RO and wished the Board to consider the new evidence in adjudicating her claim.





FINDING OF FACT

The Veteran's death was caused by polypharmacy in part as a result of the medication that he was prescribed to treat his service connected disabilities and his body's inhibited ability to process his prescribed medications.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Appellant contends that the cause of the Veteran's death was connected to his service connected disabilities.  Specifically, the Appellant argues that the Veteran was prescribed medications to treat his service connected disabilities of human immunodeficiency virus (HIV) and hepatitis C, and that this medication contributed materially and substantially to his death by polypharmacy.

The Veteran died in November 2009.  A January 2010 coroner's deposition indicates that the Veteran's cause of death was polypharmacy due to chronic substance abuse and that other significant conditions were multiple end-stage organ failures.

In June 2010, a VA examiner reviewed the Veteran's medical records in order to determine whether it was at least as likely as not that the Veteran's cause of death was connected to his service connected disabilities.  The examiner concluded that the Veteran's cause of death was not service connected, because the Veteran's HIV and hepatitis C were both stable and controlled at the time of his death.

In April 2015, the Veteran's medical records were reviewed by a private physician.  The physician opined that the medications prescribed to the Veteran to treat his service connected HIV and hepatitis C contributed materially and substantially to the cause of death, because the combination of the side effects from all prescribed medications resulted in respiratory depression and cardiac rhythm disturbances which ultimately led to death.  While the private physician conceded that a number of the Veteran's prescribed medications were for non-service connected conditions, the private physician opined that it was impossible to separate the interactions between the drugs.  Moreover, he explained that anti-HIV drugs are among the most likely to be involved in drug interaction.  The physician further opined that the Veteran's service connected hepatitis C contributed to the cirrhosis of his liver, and that the cirrhosis of his liver also likely contributed to the Veteran's accidental overdose.  The Appellant also submitted medical literature cited by the private medical opinion.

To establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310.  

A service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other disorder, was the immediate or underlying cause of death or was etiologically related thereto.  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312.

Turning to the evidence at hand, there are two medical opinions regarding service connection for the cause of the Veteran's death: the June 2010 VA examination and the April 2015 private medical opinion.  The Board has the duty to assess the credibility and weight to be given to the evidence.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  Factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The Court has instructed that, in order for a medical opinion (i.e., medical evidence) to be given weight, it must be: (1) based upon sufficient facts or data; (2) be the product of reliable principles and methods; and (3) be the result of principles and methods reliably applied to the facts.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 302 (2008).  

The Board finds the April 2015 private medical opinion to be highly probative.  In forming his opinion the private physician took into account the medications that the Veteran had been prescribed, also took into account the interactions between these drugs as noted in the medical literature, and concluded that the interactions from HIV and hepatitis C medication were consistent with the Veteran's cause of death.  The private physician also took into consideration the known effects of hepatitis C on cirrhosis of the liver and the effect of cirrhosis on the liver in the body's ability to process medication.  Accordingly, the April 2015 private medical opinion is the result of reliable principles and methods as applied to sufficient facts and data.  See Nieves-Rodriquez.

The Board finds the June 2010 VA examination to be of little probative value.  In forming his opinion the examiner took into account the fact that the Veteran's HIV and hepatitis C were stable at the time of his death, but the examiner did not take into account the effects of the medication that the Veteran was prescribed for his service connected HIV and hepatitis C.  Accordingly, the examiner's opinion was not based on sufficient facts and is of little probative value.  See Nieves-Rodriquez.

The weight of the evidence indicates that the medication prescribed to the Veteran to treat his service connected disabilities of HIV and hepatitis C when combined with the other medication that the Veteran was taking, as well his body's diminished capacity to process medication as a result of hepatitis C, caused a fatal drug reaction that led to the Veteran's death.  Accordingly, the Veteran's service connected disabilities of HIV and hepatitis C contributed jointly, along with some of the Veteran's other disorders, to the Veteran's underlying cause of death polypharmacy.  Therefore, the Veteran's service connected HIV and hepatitis C substantially and materially contributed to the Veteran's death.  38 U.S.C.A. § 1310.

Therefore, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for cause of the Veteran's death is warranted.  In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary, as any potential failure of VA in fulfilling these duties would be harmless error.


ORDER

Service connection for cause of the Veteran's death is granted.


____________________________________________
MATHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


